Citation Nr: 0413660	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  98-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder.

2.  Entitlement to service connection for a chronic skin 
disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for prostate cancer, to 
include secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active service with the Air Force from 
November 1966 to August 1970.  His personnel records reflect 
that he was stationed in Thailand from May 1967 to May 1968.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Appeals (VA) 
Regional Office (RO) rating decisions.  The veteran filed an 
appeal with the Board.

In May 2002 the veteran attended a video conference hearing 
before the undersigned Veterans Law Judge of the Board.  The 
hearing transcript is on file.  It was noted that the issues 
on appeal before the Board were entitlement to service 
connection for Type II diabetes, a chronic lung disorder and 
chronic skin disorder, to include as secondary to exposure to 
herbicide agents and a heart disorder.  Also ready for 
appellate consideration was the issue of entitlement to an 
initial increased evaluation for post-traumatic stress 
disorder (PTSD) evaluated as 70 percent disabling.

At the hearing, the veteran and his representative indicated 
that they intended to file a notice of disagreement with 
regard to the denial by the RO of the veteran's claim for 
service connection for prostate cancer.  That matter was not 
for appellate consideration by the Board at the time of the 
hearing.  

Also, prior to the hearing, it was determined that the issue 
of entitlement to service connection for obesity was 
withdrawn.  Also withdrawn was a claim of entitlement to 
service connection for an anxiety disorder separate and 
distinct from the veteran's already service-connected PTSD.

In June 2002 the veteran was furnished a new statement of the 
case which included the added issue of entitlement to service 
connection for prostate cancer, to include as secondary to 
exposure to herbicide agents.  The veteran was notified of 
the need to submit a substantive appeal regarding the added 
issue.  

In August 2002, the veteran submitted a substantive appeal 
with respect to the added issue and he appears to have 
requested a video conference hearing with regard to such new 
issue.

In a September 20, 2002, decision the Board granted a maximum 
evaluation of 100 percent for service-connected PTSD.  The 
Board denied service connection for Type II diabetes, a 
chronic lung disorder and a chronic skin disorder, to include 
as secondary to exposure to herbicide agents, and a heart 
disorder.

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (CAVC).

While the case was pending at the CAVC, the VA Office of the 
General Counsel and the veteran's private attorney in an 
October 2003 Joint Motion requested that the CAVC vacate that 
part of the September 20, 2002, Board decision denying 
service connection for a chronic lung disorder and a chronic 
skin disorder, to include as secondary to exposure to 
herbicide agents, and a heart disorder in light of the 
Veterans Claims Assistance Act (VCAA).  Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  It was noted that the 
veteran was not appealing that part of the Board decision 
which denied service connection due to exposure to herbicides 
or the part of the decision that granted a 100 percent 
evaluation for PTSD.  

The CAVC granted the request in October 2003, and vacated 
that part of the Board's September 20, 2002 decision which 
denied service connection for a lung disorder, to include as 
secondary to exposure to herbicide agents; service connection 
for a chronic skin disorder, to include as secondary to 
exposure to herbicide agents; and service connection for a 
heart disorder.  The appeal as to the remaining issue was 
dismissed.  The case was remanded to the Board for compliance 
with the directives that were specified by the CAVC to 
include consideration of the applicability of the VCAA.

The Board notes that in an October 2003 statement, the 
veteran appears to have filed a reopened claim for 
entitlement to service connection for Type II diabetes, to 
include as secondary to exposure to herbicide agents.  Such 
matter is referred to the RO for clarification and formal 
adjudicatory action, if warranted.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration(VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003). 




The Board observes that additional due process requirements 
are applicable as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a)). 

Also, the Board recognizes that the veteran and his 
representative recently submitted additional private medical 
evidence without the veteran's waiver of initial review by 
the VBA AMC.  See 38 C.F.R. §§ 19.37, 20.1304(c)(2003).  Such 
new evidence must be first reviewed by the RO prior to 
appellate consideration.

The record shows that in May 2002 the veteran was previously 
afforded a video conference hearing before the undersigned 
Veterans Law Judge of the Board on the issues of entitlement 
to service connection for a chronic lung disorder, chronic 
skin disorder and a heart disorder.  

The Board may not overlook the fact that statements dated in 
August 2002 and October 2002 from the veteran and his private 
attorney appear to request another video conference hearing.  
The VBA AMC should obtain clarification from the veteran as 
to whether he is requesting a video-conference hearing on the 
added issue of entitlement to service connection for prostate 
cancer which does not appear to have been considered an 
appellate issue at the May 2002 video conference hearing.  
The Board notes that the provisions of 38 C.F.R. § 20.717 
pertain to the filing of a motion for a new Board hearing 
regarding issues that were previously the topics of an 
earlier Board hearing.

To ensure that full compliance with due process requirements 
are met, including consideration of VCAA mandates the case is 
REMANDED to the VBA AMC for the following development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

In this regard, the VBA AMC should obtain 
clarification from the veteran as to 
whether he is requesting a video 
conference hearing at the RO before a 
Veterans Law Judge of the Board in 
Washington, D.C., on the added issue of 
entitlement to service connection for 
prostate cancer to include as secondary 
to exposure to herbicide agents and 
undertake the appropriate action in 
compliance with the procedural 
requirements.

2.  The VBA AMC should furnish the 
veteran a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response.  

4.  The VBA AMC should readjudicate the 
issues of entitlement to service 
connection for prostate cancer, to 
include as secondary to exposure to 
herbicide agents, entitlement to service 
connection for a chronic lung disorder, 
chronic skin disorder and heart disorder 
with consideration of all evidence added 
to the record since the June 2002 
statement of the case. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  





A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.



	                        
____________________________________________
WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



